DETAILED ACTION
Claims 1-12 (filed 11/27/2019) have been considered in this action.  Claims 1-9 have been amended.  Claims 10-12 have been presented in the same format as originally presented.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference number 500 in figure 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method of using an extremum seeking control (ESC) conditioning circuit to apply a logarithmic function to a feedback signal in order to form a modified feedback signal, which is considered an abstract idea without significantly more.  
In regards to Claim 1, the limitation of performing a logarithmic transform on a feedback signal, as drafted, is a process that, under its broadest reasonable interpretation, covers the mathematical concept of a mathematical calculation.  The steps performed by the claimed method is considered the abstract idea of a 
This judicial exception is not integrated into a practical application because all additional elements, either individually or in combination, amount to mere data gathering steps, recitation of generic structures for performing the mathematical concept, and extra-solution activity. The additional elements of claim 1 include:
using a sensor to generate a feedback signal that represents a measured performance index for an extremum seeking control (ESC) method; which is considered mere data gathering steps necessary to apply the judicial exception of a mathematical concept
sending the feedback signal from the sensor to an ESC conditioning circuit; which is considered mere data gathering steps necessary to apply the judicial exception through the use of generic ‘circuit’ elements not described by the specification
sending the modified feedback signal from the ESC conditioning circuit to an ESC controller; which is considered mere data gathering steps necessary to apply the judicial exception by sending the gathered data to a generic ‘ESC controller’.  The nature of the structure that constitutes an ‘ESC controller’ is not described by the specification, and thus is considered to constitute a mere generic computer structure necessary for performing the judicial exception, as would be recognized by one of ordinary skill in the art.
using the ESC controller to apply the ESC method to the modified feedback signal; which is considered a general linking of the application of a generic controller to the mathematical concept of a logarithmic transform, and thus considered a field of use type limitation.
and controlling at least one actuator according to an output value generated by the ESC controller; which is considered extra-solution 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because none of the elements incorporate the mathematical concept into a practical application.  As noted above, all additional elements are considered to recite generic computer components for performing mere data gathering steps, or for performing extra-solution activity in the field of use of controlling an actuator using a generic controller and an output signal.  For the final limitation, the output signal is in no way linked to any of the other steps performed, and thus is not considered to integrate the abstract idea into a practical application.  Mere instructions to apply the mathematical concept using a generic computer (controller) cannot provide an inventive concept.  Claim 1 is not patent eligible.

Claim 2 recites the additional elements of “wherein the control system controls performance of a machine deriving power from flow of a fluid as a working medium”.  This limitation is considered a mere field of use claim for applying the judicial exception to the field of power delivery using a fluid working 

 Claim 3 recites the additional elements of “wherein the measured performance index is power derived from the machine”.  This limitation is considered a mere field of use claim for applying the judicial exception so that the data gathering steps are gathering data of a more specific type.  Mere application of a judicial exception to a more specific field of use cannot be considered to form an inventive concept, nor is it considered to form a practical application of the judicial exception.  No inventive concept has been recited by claim 3, and thus claim 3 is not patent eligible.

Claim 4 recites the additional elements of “wherein the actuator is configured to adjust rotational speed of a turbine”.  This limitation is considered a mere field of use claim for applying the judicial exception so that the actuator is utilized to control a speed of a turbine.  Mere application of a judicial exception to a more specific field of use cannot be considered to form an inventive concept, 

Claim 5 recites the additional elements of “wherein the actuator adjusts pitch angle of a blade of a wind turbine”.  This limitation is considered a mere field of use claim for applying the judicial exception so that the actuator is utilized to control a blade of a wind turbine.  Mere application of a judicial exception to a more specific field of use cannot be considered to form an inventive concept, nor is it considered to form a practical application of the judicial exception.  The concept has not been integrated into a practical application because the actuator is in no way linked to the judicial exception because the ‘output value’ of claim 1 does not relate to the actions of the ESC conditioning circuit.  No inventive concept has been recited by claim 5, and thus claim 5 is not patent eligible.

Claim 6 recites the additional elements of “wherein the actuator is configured to adjust yaw angle of a wind turbine”.  This limitation is considered a 

Claims 7-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a system using an extremum seeking control (ESC) conditioning circuit to apply a logarithmic function to a feedback signal in order to form a modified feedback signal, which is considered an abstract idea without significantly more.  
In regards to Claim 7, the limitation of performing a logarithmic transform on an input signal, as drafted, is a process that, under its broadest reasonable interpretation, covers the mathematical concept of a mathematical calculation.  The steps performed by the claimed method is considered an abstract idea of a 
This judicial exception is not integrated into a practical application because all additional elements, either individually or in combination, amount to mere data gathering steps, recitation of generic structures for performing the mathematical concept, and extra-solution activity. The additional elements of claim 1 include:
a sensor configured to generate a feedback signal that represents a measured performance index for an extremum seeking control (ESC) method; which is considered mere data gathering steps necessary to apply the judicial exception of a mathematical concept
an ESC controller configured to apply the ESC method to the modified feedback signal; which is considered a general linking of the application of a generic controller to the mathematical concept of a logarithmic transform, and thus considered a field of use type limitation.
and at least one actuator controller configured to control an actuator according an output value generated by the ESC controller; which is considered extra-solution activity for using a generic controller to control an actuator based on an output value generated by generic controller elements.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because none of the elements incorporate the mathematical concept into a practical application.  As noted above, all additional elements are considered to recite generic computer components for performing mere data gathering steps, or for performing extra-solution activity in the field of use of controlling an actuator using a generic controller and an output signal.  For the final limitation, the output signal is in no way linked to any of the other steps performed, and thus is not considered to 

Claim 8 recites the additional elements of “wherein the control system controls performance of a machine deriving power from flow of a fluid as a working medium”.  This limitation is considered a mere field of use claim for applying the judicial exception to the field of power delivery using a fluid working medium.  Mere application of a judicial exception to a more specific field of use cannot be considered to form an inventive concept, nor is it considered to form a practical application of the judicial exception.  No inventive concept has been recited by claim 8, and thus claim 8 is not patent eligible.

 Claim 9 recites the additional elements of “wherein the measured performance index is power derived from the machine”.  This limitation is considered a mere field of use claim for applying the judicial exception so that the data gathering steps are gathering data of a more specific type.  Mere application of a judicial exception to a more specific field of use cannot be considered to form an inventive concept, nor is it considered to form a practical application of the 

Claim 10 recites the additional elements of “wherein the actuator controller controls an actuator configured to adjust rotational speed of a turbine”.  This limitation is considered a mere field of use claim for applying the judicial exception so that the actuator is utilized to control a speed of a turbine.  Mere application of a judicial exception to a more specific field of use cannot be considered to form an inventive concept, nor is it considered to form a practical application of the judicial exception.  The concept has not been integrated into a practical application because the actuator is in no way linked to the judicial exception because the ‘output value’ of claim 7 does not relate to the actions of the ESC conditioning circuit.  No inventive concept has been recited by claim 10, and thus claim 10 is not patent eligible.

Claim 11 recites the additional elements of “wherein the actuator controller controls an actuator configured to adjust pitch angle of a blade of a wind turbine”.  This limitation is considered a mere field of use claim for applying the judicial exception so that the actuator is utilized to control a blade of a wind 

Claim 12 recites the additional elements of “wherein the actuator controller controls an actuator configured to adjust yaw angle of a wind turbine”.  This limitation is considered a mere field of use claim for applying the judicial exception so that the actuator is utilized to control a yaw angle of a wind turbine.  Mere application of a judicial exception to a more specific field of use cannot be considered to form an inventive concept, nor is it considered to form a practical application of the judicial exception.  The concept has not been integrated into a practical application because the actuator is in no way linked to the judicial exception because the ‘output value’ of claim 7 does not relate to the actions of the ESC conditioning circuit.  No inventive concept has been recited by claim 12, and thus claim 12 is not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mikhail et al. (US 6137187, hereinafter Mikhail) in view of Woodhull (US 4515529, hereinafter Woodhull).

In regards to Claim 1, Mikhail teaches “A method for optimizing performance of a control system, the method comprising: using a sensor to generate a feedback signal that represents a measured performance index for an extremum seeking control (ESC) method” ([col 3 line 36] In one embodiment, the generator of the present invention comprises a wound rotor induction generator (WRIG or doubly fed generator (DFG)) and a rotor that utilizes blade pitch regulation and variable speed operation to achieve optimum power output at all wind speeds; Fig. 6B and [col 14 line 14] In the present invention, a position command voltage is applied to an error amplifier to produce an error output that is proportional to the difference between the command position (Pc) and the feedback position (Pf). In one embodiment, the error amplifier is software generated. However, such an amplification could be performed in hardware; [col 16 line 11] The VPC system regulates generator speed. In one embodiment, generator speed is regulated by a Proportional, Integral and Derivative (PID) control of the turbine blade pitch angle. The VPC system calculates and then later “sending the feedback signal from the sensor to an ESC conditioning circuit; using the ESC conditioning circuit to ... obtain a modified feedback signal;” (Fig. 6A and 6B and [col 14 line 14] In the present invention, a position command voltage is applied to an error amplifier to produce an error output that is proportional to the difference between the command position (Pc) and the feedback position (Pf). In one embodiment, the error amplifier is software generated. However, such an amplification could be performed in hardware; [col 16 line 11] The VPC system regulates generator speed. In one embodiment, generator speed is regulated by a Proportional, Integral and Derivative (PID) control of the turbine blade pitch angle. The VPC system calculates and then later amplifies an error, via software in one embodiment, to produce an output error that is proportional to the difference between the commanded speed (e.g., 1423 rpm), which is referred to herein as Rc, and the feedback speed, referred to herein as Rf) “...sending the modified feedback signal from the ESC conditioning circuit to an ESC controller”( Fig. 6A and 6B and [col 2 line 43] The system comprises a wound rotor induction generator, a torque controller and a pitch “using the ESC controller to apply the ESC method to the modified feedback signal;  and controlling at least one actuator according to an output value generated by the ESC controller” ([col 7 line 39] The torque controller of the power converter uses field oriented control (FOC) to produce generator torque as a function of generator rotor speed. Using the stator current, the rotor current and the rotor angle as inputs, the torque controller of the power converter identifies the flux vector and commands the required rotor current vector which, upon interaction with the stator flux vector, produces the desired generator torque. The rotor current is created by the appropriate switching of the converter insulated gate bipolar transistors (IGBTs) using well-known pulse width modulation (PWM) current regulation techniques, such as described in U.S. Pat. No. 5,083,039, entitled "Variable Speed Wind Turbine", issued in Jan. 21, 1992. In this manner, the power control system follows an aerodynamically optimized 
Mikhail fails to teach “using the ESC conditioning circuit to apply a logarithmic transformation to the feedback signal to obtain a modified feedback signal”.  It should be noted that while Mikhail fails to specifically teach that a logarithmic transform is applied, Mikhail has above been shown that feedback signals are modified to produce modified feedback signals and also performs the functions of extremum seeking control (optimum power output).  It should also be noted that some elements/limitations taught by Mikhail above are being re-taught through Woodhull to improve clarity and understanding and further compact prosecution.
Woodhull teaches “sending the feedback signal from the sensor to an ESC conditioning circuit;” ([col 1 line 41] The power indicating device obtains its output signal by multiplying the pump's rotational speed by the hydraulic pressure generated by the pump. The rotational speed and the pressure across the orifice are derived from suitable transducers which sense these quantities;) “using the ESC conditioning circuit to apply a logarithmic transformation to the feedback signal to obtain a modified feedback signal” ([col 4 line 29] The logarithmic amplifiers 12 and 13 convert respectively the pressure and speed signals from transducers 10 and 11 to voltages proportional in amplitude to the logarithms of their values).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the extremum seeking control system of Mikhail that takes a feedback of various sensors/signals within a wind turbine to produce modified feedback signals, applying those modified feedback signals to an optimum power out procedure, and using output values to control an actuator as taught by Mikhail with the use of a logarithmic transform circuit that takes a sensor feedback and modifies it through logarithmic transform to obtain a modified sensor feedback as taught by Woodhull because both Mikhail and Woodhull are in the same field of use of controlling a wind turbine system, and more specifically towards a wind turbine system that is utilized to produce a maximum power output, as desired by Woodhull ([col 1 line 39] In the invention a constriction in the form of an annular opening between the end of a cylindrical spool and a circular orifice, i.e. a spool value, is adjusted during steady wind velocity conditions for maximum hydraulic 

In regards to Claim 2, Mikahil teaches “The method of claim 1, wherein the control system controls performance of a machine deriving power from flow of a fluid as a working medium” ([col 1 line 5] The present invention relates to the field of wind turbines; more particularly, the present invention relates to variable speed wind turbines having a doubly fed generator and applying torque control and pitch regulation based on generator rotor speed).  In addition, Woodhull also teaches this limitation ([col 1 line 8] This invention relates to a hydraulic wind power conversion system and more particularly to an energy transducer and system to optimize the power conversion in such a system, and to instrumentation by which optimization is achieved ;).

In regards to Claim 3, Mikahil teaches “The method of claim 2, wherein the measured performance index is power derived from the machine” ([col 6 line 15]FIG. 6A illustrates one embodiment of a system according to the present invention. Referring to FIG. 6A, a generator torque control 603 in a variable speed converter is coupled to receive a calculated torque 601 based on measured rpm 


Claim 4, Mikahil teaches “The method of claim 1, wherein the actuator is configured to adjust rotational speed of a turbine” ([col 10 line 31] when the turbine controller is in normal operation mode, referred to herein as auto mode, the turbine controller yaws the turbine into the wind and pitches the blades of the turbine to a full power position. The full power position would be well understood to those skilled in the art. Given sufficient wind, the blades begin to rotate and the generator speed accelerates. Once the generator speed reaches a preselected converter enable speed, the turbine controller sends the converter enable signal to the power converter; wherein it is well-known that yawing and pitching adjust rotational speed of a wind turbine).

In regards to Claim 5, Mikahil teaches “The method of claim 1, wherein the actuator is configured to adjust pitch angle of a blade of a wind turbine” ([col 10 line 31] when the turbine controller is in normal operation mode, referred to herein as auto mode, the turbine controller yaws the turbine into the wind and pitches the blades of the turbine to a full power position. The full power position would be well understood to those skilled in the art. Given sufficient wind, the blades begin to rotate and the generator speed accelerates. Once the generator 

In regards to Claim 6, Mikahil teaches “The method of claim 1, wherein the actuator is configured to adjust yaw angle of a wind turbine” ([col 10 line 31] when the turbine controller is in normal operation mode, referred to herein as auto mode, the turbine controller yaws the turbine into the wind and pitches the blades of the turbine to a full power position. The full power position would be well understood to those skilled in the art. Given sufficient wind, the blades begin to rotate and the generator speed accelerates. Once the generator speed reaches a preselected converter enable speed, the turbine controller sends the converter enable signal to the power converter).

In regards to Claim 7, Mikhail teaches “A control system, comprising: a sensor configured to generate a feedback signal that represents a measured performance index for an extremum seeking control (ESC) method;” ([col 3 line 36] In one embodiment, the generator of the present invention comprises a wound rotor induction generator (WRIG or doubly fed generator (DFG)) and a rotor that utilizes blade pitch regulation and variable speed operation to achieve “an ESC conditioning circuit configured to apply a... transformation to the feedback signal to obtain a modified feedback signal;” (Fig. 6A and 6B and [col 14 line 14] In the present invention, a position command voltage is applied to an error amplifier to produce an error output that is proportional to the difference between the command position (Pc) and the feedback position (Pf). In one embodiment, the error amplifier is software generated. However, such an amplification could be performed in hardware; [col 16 line 11] The VPC system regulates generator  “an ESC controller configured to apply the ESC method to the modified feedback signal;”( Fig. 6A and 6B and [col 2 line 43] The system comprises a wound rotor induction generator, a torque controller and a pitch controller. The torque controller controls generator torque using a field orientation control approach. The pitch controller performs pitch regulation based on generator rotor speed which is independent of the torque controller; [col 14 line 14] In the present invention, a position command voltage is applied to an error amplifier to produce an error output that is proportional to the difference between the command position (Pc) and the feedback position (Pf). In one embodiment, the error amplifier is software generated. However, such an amplification could be performed in hardware.   The output error is amplified and sent to the proportional valve. A position rate limiter is used to limit the pitch rate initially to one degree per second. This limits the acceleration of the rotor in both low and high winds and allows a smooth “and at least one actuator controller configured to control an actuator according an output value generated by the ESC controller” ([col 7 line 39] The torque controller of the power converter uses field oriented control (FOC) to produce generator torque as a function of generator rotor speed. Using the stator current, the rotor current and the rotor angle as 
Mikhail fails to teach “an ESC conditioning circuit configured to apply a logarithmic transformation to the feedback signal to obtain a modified feedback signal;”.  It should be noted that while Mikhail fails to specifically teach that a logarithmic transform is applied, Mikhail has above been shown that feedback signals are modified to produce modified feedback signals and also performs the functions of extremum seeking control (optimum power output).  It should also 
Woodhull teaches “an ESC conditioning circuit configured to apply a logarithmic transformation to the feedback signal to obtain a modified feedback signal;;” ([col 1 line 41] The power indicating device obtains its output signal by multiplying the pump's rotational speed by the hydraulic pressure generated by the pump. The rotational speed and the pressure across the orifice are derived from suitable transducers which sense these quantities; [col 4 line 29] The logarithmic amplifiers 12 and 13 convert respectively the pressure and speed signals from transducers 10 and 11 to voltages proportional in amplitude to the logarithms of their values).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the extremum seeking control system of Mikhail that takes a feedback of various sensors/signals within a wind turbine to produce modified feedback signals, applying those modified feedback signals to an optimum power out procedure, and using output values to control an actuator as taught by Mikhail with the use of a logarithmic transform circuit that takes a sensor feedback and modifies it 

In regards to Claim 8, Mikahil teaches “The control system of claim 7, wherein the control system controls performance of a machine that derives power from flow of a fluid as a working medium” ([col 1 line 5] The present invention relates to the field of wind turbines; more particularly, the present invention relates to variable speed wind turbines having a doubly fed generator and applying torque control and pitch regulation based on generator rotor speed).  In addition, Woodhull also teaches this limitation ([col 1 line 8] This invention relates to a hydraulic wind power conversion system and more 

In regards to Claim 9, Mikahil teaches “The control system of claim 8, wherein the measured performance index is power derived from the machine” ([col 6 line 15]FIG. 6A illustrates one embodiment of a system according to the present invention. Referring to FIG. 6A, a generator torque control 603 in a variable speed converter is coupled to receive a calculated torque 601 based on measured rpm 607 and a preselected maximum torque set point 602. In one embodiment, calculated torque 601 is a function of measured rpm of the generator based on look up table/power-speed curve 640.  The output of table 640 is divided by the measured rpm 607 using divider 641 ... Generator rotor 604 is coupled to receive the torque command from generator torque control 603 and is coupled to provide power via a flux gap to generator stator output 605. A feedback 612 is coupled from generator stator output 605 to the input of generator rotor 604; [col 5 line 35] the present invention also provides for controlling generator torque by measuring actual generator rotor speed, accessing a LUT using measured rotor speed to obtain a target output power, comparing actual output power to the target output power, and generating a 

In regards to Claim 10, Mikahil teaches “The control system of claim 7, wherein the actuator controller controls an actuator configured to adjust rotational speed of a turbine” ([col 10 line 31] when the turbine controller is in normal operation mode, referred to herein as auto mode, the turbine controller yaws the turbine into the wind and pitches the blades of the turbine to a full power position. The full power position would be well understood to those skilled in the art. Given sufficient wind, the blades begin to rotate and the generator speed accelerates. Once the generator speed reaches a preselected converter enable speed, the turbine controller sends the converter enable signal to the power converter; wherein it is well-known that yawing and pitching adjust rotational speed of a wind turbine).

In regards to Claim 11, Mikahil teaches “The control system of claim 7, wherein the actuator controller controls an actuator configured to adjust pitch angle of a blade of a wind turbine” ([col 10 line 31] when the turbine controller is in normal operation mode, referred to herein as auto mode, the turbine controller yaws the turbine into the wind and pitches the blades of the turbine to a full power position. The full power position would be well understood to those skilled in the art. Given sufficient wind, the blades begin to rotate and the generator speed accelerates. Once the generator speed reaches a preselected converter enable speed, the turbine controller sends the converter enable signal to the power converter).

In regards to Claim 12, Mikahil teaches “The control system of claim 7, wherein the actuator controller controls an actuator configured to adjust yaw angle of a wind turbine” ([col 10 line 31] when the turbine controller is in normal operation mode, referred to herein as auto mode, the turbine controller yaws the turbine into the wind and pitches the blades of the turbine to a full power position. The full power position would be well understood to those skilled in the art. Given sufficient wind, the blades begin to rotate and the generator speed .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Beekman et al. (US 20160111883) – teaches the use of an adjustment function on two points of target data determining a logarithmic fit between the two points for adjusting wind turbine output

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933.  The examiner can normally be reached on M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN MICHAEL SKRZYCKI/           Examiner, Art Unit 2116                                                                                                                                                                                             /KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116